DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 14-005

May 30, 2014
Re:

United States v. Windsor and Non-MAGI
Populations

Dear State Health Official:
On June 26, 2013, the Supreme Court, in United States v. Windsor, 570 U.S. __, 133 S. Ct. 2675
(2013), invalidated Section 3 of the Defense of Marriage Act (DOMA), which provided federal
definitions of marriage and spouse that precluded federal recognition of same-sex marriages.
Because Section 3 of DOMA no longer controls the definition of marriage or spouse under the
federal framework for state Medicaid and Children’s Health Insurance Programs (CHIP), DOMA
is no longer a bar to states recognizing same-sex marriages in Medicaid and CHIP. The Centers
for Medicare & Medicaid Services (CMS) issued guidance on September 27, 2013 regarding
marriage recognition for populations whose eligibility is determined on the basis of modified
adjusted gross income (MAGI) (available at http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SHO-13-006.pdf).
The purpose of this further guidance is to advise you of the implications of the Windsor decision
for populations such as the elderly and people with disabilities whose eligibility for Medicaid is
not determined on the basis of MAGI methodologies.
As explained in more detail below, the marriage recognition policy announced in our September
2013 guidance also will apply to non-MAGI populations. Thus, for populations whose Medicaid
eligibility is determined using Supplemental Security Income (SSI) methodologies (but who are
not necessarily eligible for SSI), while we believe that it is appropriate to recognize same-sex
marriages that were celebrated in accordance with the laws of any state, territory, or foreign
jurisdiction in which they took place, in view of the unique federal-state relationship that
characterizes the Medicaid and CHIP programs, states may apply their own laws in deciding
whether a couple is lawfully married.
However, in most states, Medicaid eligibility is still mandatory for all SSI recipients, including
those in same-sex marriages, as explained more fully later in this guidance. This policy applies
for eligibility purposes as well as for other purposes in the administration of the Medicaid
program, such as spousal impoverishment, post-eligibility treatment-of-income, asset transfers,
and estate recovery rules to the extent such rules can be applied under the state’s laws. Once a
state elects its marriage recognition policy, that election shall apply consistently across the
program (i.e., for both eligibility and post-eligibility purposes). However, as noted below, states
have flexibility under previously announced policy to apply undue hardship waivers for all
Medicaid recipients, regardless of sexual orientation, with respect to the application of liens,
transfers of assets, and estate recovery rules.

Page 2 – State Medicaid Director
Background
The Affordable Care Act created an eligibility framework designed to maximize consistency in
income determinations among Medicaid, CHIP, and Marketplace plans in order to maximize
coverage of individuals eligible for coverage through federal health care programs. Therefore,
CMS considered such consistency when articulating our post-Windsor marriage recognition
policies. Following the Windsor decision, the Internal Revenue Service (IRS), on August 29,
2013, issued Internal Revenue Ruling 2013-17 (Ruling), which interprets marriage-related terms
in the Internal Revenue Code for federal tax purposes, including determination of a taxpayer’s
MAGI and household income for purposes of determining eligibility for the premium tax credit
(PTC). The Ruling provides that (1) same-sex couples who are lawfully married will be
recognized as spouses for federal tax purposes; and (2) that same-sex couples will be considered
lawfully married so long as the marriage is valid under the laws of the jurisdiction where it was
entered into, regardless of where the same-sex spouses live. As a result, a same-sex couple
lawfully married in any jurisdiction will be permitted to file a joint federal tax return, regardless
of whether the state in which the couple lives recognizes same-sex marriages. This means that,
under the Ruling, the IRS will treat same-sex spouses on the same terms as opposite-sex spouses
for purposes of determining eligibility for the PTC. Subsequently, CCIIO Marketplace guidance
(available at: http://www.cms.gov/CCIIO/Resources/Regulations-andGuidance/Downloads/marketplace-guidance-on-irs-2013-17.pdf), clarified that eligibility
determinations by a Marketplace with respect to advance premium tax credits (APTCs) and costsharing reductions (CSRs) are tied by statute to eligibility rules for the PTC under section 36B of
the Internal Revenue Code, as implemented by the IRS through regulations and guidance. Thus,
Marketplace rules will treat same-sex spouses in the same manner as opposite-sex spouses and,
therefore, eligibility rules with respect to advance payments of the APTC and CSR will do the
same.
In our September 27, 2013 guidance we explained that, in view of the unique federal-state
relationship that characterizes the Medicaid and CHIP programs, we interpreted section
1902(e)(14)(G) of the Social Security Act (the Act), which incorporates section 36B(d)(2) of the
Internal Revenue Code, to permit states and territories to apply their own choice-of-law rules in
deciding what law governs the determination of whether a couple is lawfully married, even
though both the IRS and the Marketplace have adopted a policy that recognizes a same-sex
marriage if it is valid in the state in which the couple resides or valid in the jurisdiction where the
marriage was celebrated. That is, CMS is permitting states and territories to adopt a different
same-sex marriage recognition policy than the IRS and the Marketplace if their laws do not
recognize same-sex marriages. Under this approach, with respect to Medicaid and CHIP
eligibility determinations for populations whose income is determined on the basis of MAGI, a
state is permitted and encouraged, but not required, to recognize same-sex couples who are
legally married under the laws of the jurisdiction in which the marriage was celebrated as
spouses for purposes of Medicaid and CHIP.
As described in more detail below, we are now applying the same guidance to an individual
whose financial eligibility for Medicaid is not determined using MAGI rules but rather is based
on the methodologies applied by the Social Security Administration (SSA) in determining
eligibility for SSI.

Page 3 – State Medicaid Director
Non-MAGI Based Eligibility Determinations
Longstanding CMS policy has permitted states to define marriage in accordance with state law
for purposes of determining financial eligibility and the extent of benefits for aged, blind and
disabled populations. Under the Windsor decision, states also have the authority to recognize
same-sex marriages valid in the jurisdiction where the marriage was entered into. Therefore,
CMS is issuing this guidance to affirm that state Medicaid agencies will have the same discretion
in determining eligibility of individuals in same-sex marriages whose eligibility is based on SSI
methodologies as they do for similarly situated individuals whose eligibility is based on MAGI,
as expressed in our September 27, 2013 letter. Thus, the approach described in our September
27, 2013 guidance applies to non-MAGI as well as MAGI populations. For both MAGI and
non-MAGI populations, while we believe that it is appropriate to recognize same-sex marriages
that were celebrated in accordance with the laws of any state, territory, or foreign jurisdiction, in
view of the unique federal-state relationship that characterizes the Medicaid and CHIP programs,
states may apply their own laws in deciding whether a couple is lawfully married. However, as
detailed below, in states in which Medicaid eligibility is directly tied to receipt of SSI, Medicaid
eligibility remains mandatory for all SSI recipients, including any who are in same-sex marriages
and are deemed married in their SSI eligibility determinations based on SSI’s post-Windsor
policy. 1
As we explained in our previous guidance, some populations are excepted from application of
MAGI-based methodologies in determining financial eligibility for Medicaid, including (1)
individuals whose eligibility for Medicaid does not require a determination of income by the
state Medicaid agency, such as individuals eligible for, or deemed eligible for, SSI; individuals
eligible for title IV-E federal foster care or adoption assistance or guardianship payments; and
individuals screened as needing treatment for breast or cervical cancer under the Centers for
Disease Control and Prevention breast and cervical cancer early detection program; (2)
individuals who are being determined eligible for Medicaid under an eligibility category for
which being blind, disabled, or elderly is a condition of eligibility, and (3) individuals being
evaluated for Medicaid eligibility under an eligibility category that covers long-term care
services and support (LTSS) needed by an individual, but which are not covered under a MAGIbased eligibility group for which the individual may be eligible. The exceptions to application of
MAGI-based methodologies are codified at 42 CFR 435.603(j).

1

SSA’s initial post-Windsor guidance instructs SSA field offices to treat individuals in a same-sex marriage as
married for SSI eligibility purposes if they are legally married under the laws of the state where the SSI claimant and
his or her same-sex spouse have their permanent home. In one situation – when an SSI claimant or the SSI
claimant’s same-sex spouse is receiving Title II spousal benefits based on the other spouse’s earnings record – SSI’s
guidance also requires that an SSI claimant in a same-sex marriage be treated as married for SSI eligibility purposes
even if the individual and his or her spouse are living in a state that does not afford legal recognition to such
marriages. The SSA’s Policy Operations Manual System (POMS) guidance, GN 00210.800 Same-Sex Marriages Supplemental Security Income, published on January 9, 2014, is available at:
https://secure.ssa.gov/apps10/poms.nsf/lnx/0200210800. SSA has not yet provided the entirety of its post-Windsor
guidance, and it has instructed field offices to hold claims, appeals, and post-eligibility actions for situations not
covered by its instructions until it publishes additional instructions in its POMS.

Page 4 – State Medicaid Director
In general, under the Medicaid statute, for purposes of determining Medicaid eligibility for aged,
blind and disabled individuals, states are to apply SSI income and resource methodologies,
consistent with sections 1902(a)(17) and 1902(r)(2) of the Act. Except as these issues relate to
determining eligibility for SSI itself, however, states have generally been permitted to make their
own determinations about family composition and marital relationships that differ from the
relevant SSI rules. See, e.g., Memorandum from Director, Center for Medicaid and State
Operations, to Regional Administrator, Re: Medicaid Eligibility – Policy Governing Family Size
in Determining Eligibility for Qualified Medicaid Beneficiaries and Specified Low Income
Beneficiaries (Oct. 2, 1997, available at: https://www.medicaid.gov/sites/default/files/2019-12/
medicaid-eligibilty-memo.pdf); State Medicaid Manual § 3260.1 (defining “spouse” for purpose
of spousal impoverishment rules as follows:
“Person legally married to another under state law. Depending on State law, this definition may
be more restrictive than that used under the SSI program which uses a definition of couples that
is very close to the definition of ‘common law marriage’ which is no longer recognized in most
states.” (Emphasis provided.)). Consistent with that approach, this guidance clarifies that states
may adopt a definition of “spouse” for purposes of Medicaid determinations that is based on the
laws of the state in which the same-sex couple resides and is applying for or receiving Medicaid,
and may, in addition, recognize marriages valid in the jurisdiction of celebration regardless of
whether such marriages are generally recognized under state law.
However, it should be noted that, in states in which Medicaid eligibility is directly tied to
eligibility for SSI – i.e., in states that have an agreement with the SSA under section 1634 of the
Act and so-called criteria states – Medicaid eligibility remains mandatory for all SSI recipients,
including any who are in same-sex marriages and are deemed married in their SSI eligibility
determinations based on SSI’s post-Windsor policy. Additionally, so-called 209(b) states, which
are not required to extend Medicaid to SSI recipients but must exclude SSI payments from an
applicant’s countable income, must continue to exclude such payments in the income-eligibility
determinations of applicants seeking eligibility on the basis of being aged, blind, or disabled,
regardless of whether the applicant was deemed by SSA to be married by application of SSA’s
post-Windsor policy in the determination of his or her SSI eligibility. However, if the Medicaid
applicant in a same-sex marriage in a 209(b) state is an SSI recipient and was deemed married in
the individual’s SSI determination, the state may nevertheless make its own determination of the
individual’s marital status in determining such individual’s Medicaid eligibility, consistent with
the discretion described above.
Although the approach described here affirms that states have choice in defining their marriage
recognition policy for non-MAGI as well as MAGI populations, as SSA issues further policy, we
will examine whether it has implications for SSI-related populations and will provide additional
guidance as needed.
Other “Spousal” Relationships in Medicaid
To promote efficient administration of the Medicaid program, this guidance will apply to other
instances in which states must determine spousal relationships, such as spousal impoverishment,
post-eligibility treatment-of-income, asset transfers, and estate recovery rules. While states have
flexibility to decide whether or not to recognize same-sex marriages, we note that if a state treats
a couple as married for eligibility purposes, the state must treat the couple as married for posteligibility purposes as well to the extent it is possible in light of the state’s treatment of the

Page 5 – State Medicaid Director
couple under state law. However, this guidance is not intended to in any way alter the guidance
we provided states in our June 10, 2011 guidance to State Medicaid Directors (available at
http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SMD11-006.pdf)
detailing the state plan flexibility available to states to recognize an undue hardship for all
Medicaid recipients, regardless of sexual orientation, with respect to the application of liens,
transfers of assets, and estate recovery rules. In other words, a state may opt not to recognize a
same sex marriage but nonetheless apply certain protections on the grounds that to do otherwise
would impose an undue hardship.
With respect to recognition of same-sex marital relationships for purposes of the provision of
home and community-based services (HCBS) benefits, we note that this guidance applies to any
provisions of the statute or regulations related to waivers under 1915(c), state plan home and
community-based services under 1915(i), Community First Choice benefits under 1915(k), or
home and community-based services provided under 1115 demonstrations, that reference
spouses or family members. States with questions about how this guidance would apply in the
administration of their HCBS programs can consult with CMS staff.
Finally, for some types of Medicaid providers, the Medicare conditions of participation are
applicable. Compliance with these conditions of participation, even when reviewed by state
survey agencies, must be assessed using Medicare policies with respect to recognition of samesex marital relationships.
Civil Unions and Domestic Partnerships
As we noted, in our September 27, 2013 guidance, there is no provision of the Medicaid and
CHIP statutes that recognizes civil unions or domestic partnerships. Moreover, in IRS Revenue
Ruling 2013-17, such relationships are not viewed as marriages for federal tax purposes,
including for purposes of determination of MAGI. That said, where a state recognizes a civil
union or domestic partnership as a marriage, that marital status is recognized under the Medicaid
and CHIP programs, consistent with this guidance.
Implementation Considerations
States may start recognizing same-sex marriages in the administration of their Medicaid and
CHIP programs immediately. We understand, however, the operational challenges that they
might face in doing so, given the necessary revisions to state systems and consumer materials.
Thus, states must implement this guidance as soon as reasonably practicable and implement
interim workarounds where reasonably possible. We will work with states to develop acceptable
mitigation plans to achieve a reasonable timeframe for assuring compliance with this guidance.
CMS will provide state plan amendment preprints for Medicaid and CHIP, which states will be
required to complete, indicating whether or not the state recognizes same-sex marriages for
purposes of Medicaid and CHIP. Guidance on this process is forthcoming. States may
implement their same-sex marriage recognition policy prior to submitting a state plan
amendment to CMS.

Page 6 – State Medicaid Director
If you have questions about this guidance, please contact Gene Coffey at 410-786-2234
(gene.coffey@cms.hhs.gov), or your SOTA team lead.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ron Smith
Director of Legislative Affairs
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials

